MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 28 2020, 8:48 am

court except for the purpose of establishing                                          CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANTS                                  ATTORNEYS FOR APPELLEE
Devon M. Sharpe                                           Curtis T. Hill, Jr.
Madison, Indiana                                          Attorney General of Indiana

Lisa Manning                                              Robert J. Henke
Danville, Indiana                                         Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              October 28, 2020
Parent-Child Relationship of:                             Court of Appeals Case No.
                                                          20A-JT-875
D.W. (Minor Child)
                                                          Appeal from the Jefferson Circuit
and                                                       Court
A.H. (Mother) & D.W.(Father),                             The Honorable Donald J. Mote,
Appellants-Respondents,                                   Judge
                                                          The Honorable Carl H. Taul,
        v.                                                Special Judge
                                                          Trial Court Cause No.
Indiana Department of Child                               39C01-1907-JT-12
Services,
Appellee-Petitioner



Altice, Judge.
Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020          Page 1 of 23
                                              Case Summary
[1]   A.H. (Mother) and D.W. (Father) separately appeal from the involuntary

      termination of their parental rights to their minor son. On appeal, Mother and

      Father both argue that the trial court erred in denying their oral motion to

      dismiss the termination petition. Mother separately argues that the trial court

      abused its discretion in admitting evidence of her drug test results under Ind.

      Evidence Rule 803(b), the business records exception to the hearsay rule.

      Father separately argues that the evidence is insufficient to support the trial

      court’s termination order as to him.


[2]   We affirm.


                                   Facts & Procedural History
[3]   Mother and Father are the biological parents of Do.W. (Child), born April 2,

      2018. On September 12, 2018, Mother had a “mental health crisis” while she

      and Child were at a local store. Transcript Vol. II at 43. Mother refused

      treatment. DCS checked Mother’s home and deemed it suitable and safe, so

      DCS did not intervene further. The next day, Mother was in the parking lot of

      the apartment building where she was staying and was incoherent and acting

      erratically, believing that someone was trying to kill her and Child. After

      determining that there was no such threat to Mother and Child’s safety, officers

      transported Mother to the hospital where Mother admitted to using

      methamphetamine. She was later admitted to Bloomington Meadows for

      psychiatric treatment. At the time, Father was incarcerated on a bestiality


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 2 of 23
      conviction. Because there were no suitable, able, and willing caregivers, DCS

      placed Child in foster care, where he has remained.


[4]   On September 14, 2018, DCS filed a child in need of services (CHINS) petition.

      Mother failed to appear for the CHINS factfinding hearing, and Child was

      adjudicated a CHINS on November 15, 2018. At a subsequent factfinding

      hearing on December 6, 2018, Father admitted Child was a CHINS. The court

      entered a dispositional order on December 13, 2018. Mother and Father were

      ordered to maintain contact with the family case manager (FCM), maintain

      stable, safe, and suitable housing, secure and maintain a legal source of income,

      complete a parenting assessment and follow all recommendations, complete a

      psychological evaluation and follow all recommendations, participate in

      recommended home-based services, and attend supervised visits with Child.

      Mother was additionally ordered to submit to a substance abuse assessment and

      random drug screens.


[5]   After Child was removed from Mother’s care, DCS arranged for supervised

      visitation. Mother visited Child one time, on October 10, 2018. At some point

      thereafter, Mother was arrested. After her release from jail in January 2019,

      Mother fell off DCS’s radar. DCS contacted family and friends and used an

      investigator but was unable to locate Mother, who was apparently bouncing

      between houses and living on the streets until July 1, 2019, when she was again

      arrested. While incarcerated, DCS did not offer services to Mother.




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 3 of 23
[6]   During the time when Mother’s whereabouts were unknown, DCS briefly

      worked with Father after he was released from incarceration in February 2019.

      Father completed a psychological evaluation with Peter Davies, a therapist at

      Centerstone. Davies found Father to be “responsive [and] engaged” and “open

      and honest.” Id. at 56, 59. Father informed Davies about his criminal history

      and violent behavior, explaining that he “head-butted a person” during an

      altercation and would get into fights in jail. Id. at 59. Father also told Davies

      about his conviction for bestiality, but, according to Davies, Father denied

      engaging in the behavior underlying such conviction. Father also shared with

      Davies that he was “pleased with his ability as a fighter and showed no remorse

      for the – the damage that he caused other people.” Id. Based on the

      information provided by Father, Davies found Father to suffer from

      intermittent explosive disorder and adjustment disorder. Father did not

      participate in follow-up services with Davies to address his anger issues.


[7]   During the six weeks Father was not incarcerated, he started participating in the

      Father Engagement Program (FEP). In the beginning, Father expressed

      “disgruntled emotions with DCS and the system.” Id. at 72. It took several

      sessions for Father to shift his focus to the purpose of the FEP. Just prior to the

      TPR hearing, Father “really made some headway” by “not talking . . . so much

      about the issues . . . but moving on with some of the more important aspects of

      Fatherhood Engagement.” Id. Father did express concern about his ability to

      parent Child.




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 4 of 23
[8]    Additionally, when Father was not incarcerated, DCS arranged for Father to

       have supervised visits with Child. Father attended four out of six visits in

       March and April 2019. According to Keri Little, the visitation supervisor,

       Father was not prepared for visits and it took fifteen to twenty minutes for

       Child to warm up to Father. In Little’s assessment, there was no bond between

       Father and Child, and Father seemed more interested in taking pictures of

       Child rather than interacting with Child. Little testified that there was “no

       affection” between Child and Father. Id. at 81.


[9]    After his release in February 2019, Father lived with family members and

       obtained employment, although it was “off and on.” Id. at 42. He was not

       always able to provide “legitimate paystubs and things of that nature for the

       employment.” Id.


[10]   In April 2019, Father was arrested for driving under the influence and resisting

       law enforcement. Due to his incarceration, visits with Child were suspended.

       Father, however, continued to participate in the FEP on a weekly basis while

       incarcerated. A.J. Mistry, Father’s FEP case manager, testified that Father was

       doing well in the program and making progress. Father remained incarcerated

       for the duration of the proceedings.


[11]   At a permanency hearing on June 6, 2019, DCS requested that the plan for

       Child be changed from reunification to adoption. The court found that Father

       had partially complied with the case plan and that Mother could not be located,




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 5 of 23
       had not complied with the case plan, and had not participated in services. The

       court approved DCS’s request.


[12]   On July 10, 2019, DCS filed a petition to terminate Mother’s and Father’s

       parental rights to Child (TPR Petition). The court held an initial hearing on

       August 29, 2019, at which Father 1 appeared but Mother did not. A second

       initial hearing was held on November 21, 2019, at which Mother, who had

       been located and was in custody, appeared. The court held a factfinding

       hearing on the TPR Petition on January 24, 2020.


[13]   At the start of the hearing, Father moved to dismiss the TPR Petition on the

       basis of “House Bill 1432.” Transcript Vol. II at 24. Father explained:


                  It was effective July the 1st of 2019 regarding parental
                  incarceration, but it provides that a [CHINS] case must include a
                  discussion and services and treatment to be available for the
                  incarcerated parent at the facility where the person is
                  incarcerated, and the parent or – and child must be afforded
                  some kind of visitation opportunities unless it’s not in the child’s
                  best interest and also requires that the CHINS disposition decree
                  provide some kind of opportunity for the – a meaningful role for
                  the parent in the child’s life, that there must be a plan to include
                  the incarcerated parent.


       Id. Father asked the court to “keep that in mind and take that into

       consideration during the testimony . . . in this termination trial and then




       1
           Father was still incarcerated.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 6 of 23
       consider that [] in your deliberation.” Id. at 25. Mother joined in Father’s

       motion to dismiss, explaining that it would be beneficial for Mother to wait for

       the outcome of a bond reduction hearing scheduled for the following month

       before moving forward with the TPR hearing. The court took the motion under

       advisement before the presentation of evidence began. Father again moved to

       dismiss the TPR petition during his closing argument, and Mother joined in the

       motion. Father asked for the dismissal so that “the child should not be – his

       father should not have his parental rights terminated from the child.” Id. at

       109. In support of the motion to dismiss, Mother requested “that she be given a

       chance to reunite with her child.” Id. at 110.


[14]   During the hearing, FCM Lydia Stepp testified without objection that Mother

       had a history of incarceration related to methamphetamine and that Mother

       tested positive for methamphetamine during the CHINS proceedings. DCS

       then introduced Exhibit D, copies of the results of drug tests administered to

       Mother, as business records of Forensic Fluids. Mother objected to the

       admission of such evidence, asserting that DCS had not laid a proper

       foundation to qualify the documents as business records under Evid. R. 803(6).

       Acknowledging a split in Court of Appeals decisions, 2 DCS argued that such




       2
         Compare In re L.S., 125 N.E.3d 628 (Ind. Ct. App. 2019) (holding drug test results inadmissible as business
       records), trans. not sought, with In re J.B., 144 N.E.3d 763 (Ind. Ct. App. 2020) (holding drug test results
       qualify as business records), trans. not sought, and In re A.B., 133 N.E.3d 754 (Ind. Ct. App. 2019) (holding
       drug test results admissible as business records), trans. granted.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020                   Page 7 of 23
       went to the weight of the evidence, not its admissibility. The court “receive[d]

       the exhibit pending review” of the conflicting case law. Transcript Vol. II at 36.


[15]   In addition to testifying about DCS’s involvement with Mother and Father,

       FCM Stepp testified that Child had been in the same foster home throughout

       the proceedings, is bonded with his foster family, and is a “happy kid.” Id. at

       38. FCM Stepp did not believe that affording Mother and Father more time

       would be beneficial given their repeated incarcerations and failure to participate

       or complete services when not incarcerated. FCM Stepp further testified that

       she spoke with Mother about participating in services upon her release from her

       recent incarceration and Mother “wanted no part of it. She said she did not

       want to do therapy. She did not want the home-based case work. She wanted

       nothing.” Id. at 49. In fact, Mother did not contact DCS after she was

       released. Father remains incarcerated with no definite date for his release.

       FCM Stepp supported DCS’s plan of Child’s adoption by his foster family.


[16]   At the termination factfinding hearing, Mother testified that she and Child

       became homeless shortly after Father was incarcerated. Mother explained that

       she thought someone was drugging Child, that there was wiring on her car that

       was not there when she bought it, and that she was being followed and felt like

       someone was “going to try and harm [her] son, kill him, and have [her] blamed

       for it.” Id. at 92. Mother also admitted that she had tested positive for

       methamphetamine when her son was not in her care.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 8 of 23
[17]   On February 14, 2020, the court entered its order with the following relevant

       findings:


               15. Continuation of the parent/child relationship between
               Father and the Child is not in the Child’s best interests. The
               Child has little to no established bond or relationship with Father
               due to Father’s lengthy, ongoing, and repeated absences from the
               Child’s life caused by Father’s inability to obey the law and keep
               himself out of jail and the underlying factors behind Father’s
               actions and incarcerations are unlikely to be resolved in a
               reasonable period of time. Following the Child’s removal on
               September 13, 2018, Father only visited the Child four times.
               These visits occurred over a span of roughly a month, beginning
               upon Father’s release from incarceration as a result of his
               conviction for bestiality . . . and ceased due to Father’s
               subsequent re-incarceration for operating a vehicle after forfeiting
               his license for life and resisting law enforcement. . . . Further,
               Father’s criminal history consists of varying crimes centering [on]
               rage and impulse control problems which . . . represent
               significant, ongoing barriers to Father’s ability to adequately and
               appropriately parent the Child that are unlikely to be resolved
               within a reasonable amount of time, if ever. Taking this together
               with the fact that the Child’s foster placement being ready,
               willing, and able to adopt, continuation of Father’s relationship
               with the Child is not in the Child’s best interest.


               16. Continuation of the parent/child relationship between
               Mother and the Child is not in the Child’s best interests. Mother
               has little to no established bond or relationship with the Child.
               Following the September 13, 2018 removal of the Child, Mother
               has not visited with the Child due to not only her repeated
               incarcerations for operating a vehicle while intoxicated,
               disorderly conduct, residential entry, possession of
               methamphetamine, and escape but also due to her extended
               absences as a result of her being missing and maintaining near
               zero contact with DCS throughout the life of the case while not
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 9 of 23
        incarcerated. . . . Supporting documentation detailing Mother’s
        positive drug screens for methamphetamine and cocaine were
        provisionally entered into evidence and made a part of the record
        as Petitioner’s Exhibit D. Mother subsequently testified to
        having submitted to drug screens and admitted to having used
        methamphetamine. The original reason the underlying CHINS
        cause was initiated concerned Mother’s erratic and paranoid
        behavior from having been under the influence of illegal
        substances and no evidence was presented that even suggests that
        Mother is willing or able to remedy those original reasons for
        removal in a reasonable period of time. Taking this together with
        the fact that the Child’s foster placement being ready, willing,
        and able to adopt, continuation of Mother’s relationship with the
        Child is not in the Child’s best interest.


        17. Termination of Mother and Father’s parental rights is in the
        Child’s best interests. The Child’s foster placement is ready,
        willing, and able to adopt the Child. The Child is extremely well
        bonded to his foster placement and taking this together with the
        fact neither Mother nor Father have or appea[r] able to remedy
        the issues in this matter within a reasonable period of time it is in
        the Child’s best interest to terminate both Mother and Father’s
        parental rights in order to allow the Child’s foster placement to
        adopt the Child and achieve the necessary permanency the Child
        deserves.


                                                ***


        20. Based on the totality of the evidence and testimony
        presented, the DCS request for termination of both Mother and
        Father’s parental rights is based on numerous factors and not
        solely based on one or both parents’ incidents of incarceration.


Joint Appendix of Parents Vol. 2 at 50-51. The court then concluded DCS had

proven by clear and convincing evidence that:
Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 10 of 23
        a) The [C]hild was removed from the parents on September 13,
           2018, and has continued to remain continuously removed for
           more than 6 months since the Dispositional Decree was
           issued on December 13, 2018;


        b) The [C]hild has been removed from the parents and has been
           under the supervision of DCS for at least fifteen (15) months
           of the most recent twenty-two (22) months, beginning on the
           date the child was first removed as a result of being alleged to
           be a CHINS on September 13, 2018.


        c) There is a reasonable probability that the conditions that
           resulted in the [Child’s] removal and the reasons for
           placement outside the home of the parents – namely, the
           inability and/or unwillingness of [F]ather to provide adequate
           and necessary care and custody of the child – will not be
           remedied;


        d) There is a reasonable probability that, given the lack of any
           involvement or bond with [M]other and the minimal
           involvement or bond with [F]ather coupled with his strong
           bond with pre-adoptive foster placement, the continuation of
           the parent-child relationship poses a threat to the well-being of
           the [C]hild;


        e) Termination of the parent-child relationship is in the best
           interest of the [C]hild;


        f) The proposal made by DCS for the [Child] to be adopted by
           the present foster placement is a satisfactory plan for the care
           and treatment of the [Child.]




Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 11 of 23
       Id. at 53-54. The court therefore terminated Mother’s and Father’s parental

       rights to Child. Mother and Father now appeal. Additional facts will be

       provided as necessary.


                                           Discussion & Decision
                                                   1. Motion to Dismiss

[18]   Mother and Father argue 3 that the court erred in denying their motion to

       dismiss the TPR Petition. They assert that DCS’s failure to provide them with

       services while they were incarcerated “deprived [them] of [their] substantive

       due process right to raise [Child] and also deprived [them] of [their] procedural

       due process right to fair proceedings.” 4 Brief of Appellant Mother at 14; Brief of

       Appellant Father at 12.


[19]   As a preliminary matter, we note that in order to properly preserve an issue for

       appeal, a party must, at a minimum, “show that it gave the trial court a bona

       fide opportunity to pass upon the merits of the claim before seeking an opinion

       on appeal.” Endres v. Ind. State Police, 809 N.E.2d 320, 322 (Ind. 2004). At the

       start of the termination hearing, Father moved to dismiss asking the court to

       “consider the House Bill 1432” and its requirement that an incarcerated parent




       3
        Although Mother and Father filed separate briefs, the first argument presented in both briefs is essentially
       verbatim.
       4
         Mother and Father include in their argument that DCS’s failure to provide reasonable services to the other
       also “impacted” their respective due process rights because “[e]nforcing or denying the constitutional rights
       of one parent necessarily impacts the other parent.” Brief of Appellant Mother at 14; Brief of Appellant Father at
       12, 13.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020                      Page 12 of 23
       be afforded some type of visitation and an opportunity to maintain a

       meaningful role in a child’s life. Transcript Vol. II at 24. 5 Mother joined in the

       motion, noting that she had a bond reduction hearing the following month and

       wanted to postpone the termination proceedings pending the outcome of that

       hearing. Mother and Father did not further expound upon their argument and

       did not even hint that they were alleging a violation of constitutional rights. See

       McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 194 (Ind. Ct.

       App. 2003) (noting the law is well established that a party on appeal may waive

       a constitutional claim). Indeed, they argue for the first time on appeal that

       DCS’s failure to provide them with services and arrange for visitation with

       Child while they were incarcerated violated their due process rights. Mother

       and Father have therefore waived this issue for our review. See In re K.S., 750

       N.E.2d 832, 834 n.1 (Ind. Ct. App. 2001) (determining that mother waived her

       due process claim by raising it for the first time on appeal).


[20]   Waiver notwithstanding, Mother and Father have not established a violation of

       their due process rights. When the State seeks to terminate parental rights, “it

       must do so in a manner that meets the requirements of due process.” In re J.K.,

       30 N.E.3d 695, 699 (Ind. 2015) (quoting In re G.P., 4 N.E.3d 1158, 1165 (Ind.

       2014)). Procedural due process addresses the right to a fair proceeding, and




       5
        The trial court took the motion to dismiss “under advisement pending presentation of evidence in this
       matter.” Transcript Vol. II at 25. The court officially denied the oral motion on February 19, 2020, reasoning,
       “Neither parent has maintained a meaningful role in the life of the child.” Joint Appendix of Parents Vol. 2 at
       56. This was five days after the court entered its ordering terminating parental rights.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020                  Page 13 of 23
       substantive due process involves a parent’s right to raise his or her child(ren). In

       re T.W., 135 N.E.3d 607, 613 (Ind. Ct. App. 2019), trans. denied. In the context

       of termination proceedings, a parent’s due process rights include that DCS

       “must have made reasonable efforts to preserve and/or reunify the family unit.”

       Id. at 615. “What constitutes ‘reasonable efforts’ will vary by case, and . . . it

       does not necessarily always mean that services must be provided to the

       parents.” Id.


[21]   Procedural due process requires that a litigant be provided “the opportunity to

       be heard at a meaningful time and in a meaningful manner.” In re K.D., 962

       N.E.2d 1249, 1257 (Ind. 2012) (quoting Mathews v. Eldridge, 424 U.S. 319, 333

       (1976)). In both CHINS and termination cases, “the process due . . . turns on

       balancing three Mathews factors: (1) the private interests affected by the

       proceeding; (2) the risk of error created by the State’s chosen procedure; and (3)

       the countervailing governmental interest supporting use of the challenged

       procedure.” Id. Both a parent’s interest in maintaining his or her parental

       rights and the State’s countervailing interests in protecting the welfare of

       children are substantial. In re C.G., 954 N.E.2d 910, 917 (Ind. 2011). Thus,

       when faced with a denial of due process claim in a CHINS or termination

       proceeding, the focus is most often on the risk of error created by the State’s

       actions. Id. at 918.


[22]   Substantive due process “bars certain arbitrary, wrongful government actions

       regardless of the fairness of the procedures used to implement them.” City of

       Bloomington Bd. of Zoning Appeal v. UJ-Eighty Corp., 141 N.E.3d 869, 875 (Ind.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 14 of 23
       Ct. App. 2020); see also G.B. v. Dearborn Cnty. Div. of Family & Children, 754

       N.E.2d 1027, 1032-33 (Ind. Ct. App. 2001), trans. denied. In setting forth a

       claim for a violation of substantive due process, a party must show either that

       the law infringes upon a fundamental right or liberties deeply rooted in our

       nation’s history or that the law does not bear a substantial relation to

       permissible state objectives.” City of Bloomington, 141 N.E.3d at 875.


[23]   In support of their argument, Mother and Father cite I.C. § 31-34-15-4(7),

       which provides that a child’s case plan in a CHINS proceeding must include “a

       description and discussion” of “the services and treatment available to the

       parent at the facility at which the parent is incarcerated” and “how the parent

       and the child may be afforded visitation opportunities, unless visitation with the

       parent is not in the best interests of the child.” Id.


[24]   We first note that this statutory provision concerns only the form and contents

       of a case plan; it does not require DCS to offer services and/or visitation to

       incarcerated parents. In other words, the statute does not confer a right to such

       services for incarcerated parents. Indeed, a plain reading of the statute makes

       clear that such is not intended to be of constitutional dimension. Further, the

       specific subsection upon which Mother and Father rely, was not in effect when

       the case plan for Child was developed. It became effective July 1, 2019, after

       the permanency plan changed to adoption and nine days before the TPR

       Petition in this case was filed. Thus, at the time the case plan for Child was

       developed, there was no requirement that the case plan include a discussion of

       treatments and/or services available to incarcerated parents.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 15 of 23
[25]   Mother and Father also argue that they were not provided all reasonable

       services to reunify them with Child and that such failure violated their due

       process rights. In support of this argument, Mother and Father direct us to

       several cases. In Matter of F.A., 148 N.E.3d 353 (Ind. Ct. App. 2020), one of the

       cases cited by them, DCS had moved to dismiss the CHINS case in January

       2019 because the children were living with the parents and were doing well and

       were happy, the home was in good shape, and the date for reunification and

       closing of the case was March 15, 2019. Then, after an altercation between the

       mother and one of the children, DCS immediately moved to terminate parental

       rights without attempting to address the issue with services. The parents’ rights

       were terminated, and they appealed. This court reversed the termination order,

       holding that, under the circumstances, DCS had not made all reasonable efforts

       to reunify the parents with the children following the altercation. Id. at 359.


[26]   In T.W., DCS made several service referrals for the father. When he showed up

       for his first visit, he learned that DCS cancelled his visits without informing

       him. At the TPR factfinding hearing, the FCM explained that DCS suddenly

       cancelled the father’s visits when it realized that due to his extensive

       incarceration, he did not have a prior relationship with the child. The father

       was also referred for drug screens, but the FCM did not make a reasonable

       effort to advise him of such. The father also requested help with transition to

       life following his release from incarceration, but the FCM made no referral to

       assist him. Two weeks before he was to begin work release after a probation

       violation, DCS filed for termination of the father’s parental rights. His rights


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 16 of 23
       were terminated, and he appealed. This court reversed, holding that,

       considering the totality of the situation, “DCS wholly failed to make reasonable

       efforts to preserve” the parent-child relationship and that “the insufficient

       process employed in the CHINS case created a risk of erroneous filing of a

       petition to terminate Father’s parental rights to Child, in violation of Father’s

       due process rights.” T.W., 135 N.E.3d at 618.


[27]   We find the cases cited by Mother and Father distinguishable from the

       circumstances of this case. Here, DCS made numerous referrals for Mother.

       Mother visited with Child one time shortly after he was removed and she did

       not participate in any other services. Mother did not stay in touch with DCS,

       and DCS attempted to locate her by contacting family and friends and through

       the services of a private investigator, but to no avail. Finally, Mother indicated

       to FCM Stepp that she was not interested in participating in services upon her

       release from jail and indeed, did not contact DCS when she was released.

       Mother’s own actions and omissions kept her from participating in services.


[28]   With regard to Father, DCS made several referrals and, after his release from

       incarceration, Father participated in services, visiting with Child on four

       occasions and participating in an evaluation as well as the FEP program.

       Father’s participation with supervised visitation and his ability to participate in

       follow-up counseling services were hindered when Father was arrested on new

       charges within two months of his release. After his most recent arrest, Father

       did, however, continue to participate weekly in the FEP program while

       incarcerated. The crux of Father’s argument is that his due process rights were

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 17 of 23
       violated because DCS did not arrange for continued visitation with Child while

       he was in jail, thereby hampering his ability to maintain a bond with Child. As

       noted above, the visitation supervisor testified that there was no bond between

       Father and Child, that Father showed no affection toward Child, and that he

       was not interested in engaging with Child during his visits. Further, contrary to

       Father’s claim, DCS was not required to provide him with visitation with Child

       while he was incarcerated. Considering the totality of the circumstances, it was

       Father’s criminal conduct, not the process employed by DCS, that interfered

       with Father’s ability to participate and complete services. Mother and Father

       were provided with all the procedure and process to which they were entitled.


                                     2. Mother – Admission of Evidence

[29]   Mother argues that the trial court abused its discretion in admitting her drug test

       results, over her objection, as certified business records under Evid. R. 803(6). 6

       As noted in footnote 2 above, there was a split of authority regarding whether

       drug test results qualify as business records. On October 15, 2020, our Supreme

       Court resolved the conflict, holding that drug test results were sufficiently

       reliable to be admitted under Evid. R. 803(6), the business records exception to

       the hearsay rule. See In re A.B., 20S-JT-63, 2020, ___ N.E.3d ___ WL 6065769

       (Ind. Oct. 15, 2020). Mother’s drug test results were therefore admissible.




       6
         The court provisionally admitted DCS’s Exhibit D, which consisted of Mother’s drug test results, pending
       its review of conflicting case law. In its ordering terminating parental rights, the court noted that such
       evidence was “provisionally” admitted, but then found that Mother admitted to submitting to drug screens
       and to using methamphetamine. Joint Appendix of Parents Vol. 2 at 51.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020                Page 18 of 23
                                  3. Father – Sufficiency of the Evidence

[30]   When reviewing the termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re R.S., 56 N.E.3d 625, 628

       (Ind. 2016). Instead, we consider only the evidence and reasonable inferences

       most favorable to the judgment. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

       2004), trans. denied. In deference to the trial court’s unique position to assess the

       evidence, we will set aside its judgment terminating a parent-child relationship

       only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App.

       1999), trans. denied. In light of the applicable clear and convincing evidence

       standard, we review to determine whether the evidence clearly and

       convincingly supports the findings and whether the findings clearly and

       convincingly support the judgment. In re R.S., 56 N.E.3d at 628.


[31]   We recognize that the traditional right of parents to “establish a home and raise

       their children is protected by the Fourteenth Amendment of the United States

       Constitution.” In re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied.

       Although parental rights are of constitutional dimension, the law provides for

       the termination of these rights when parents are unable or unwilling to meet

       their parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App.

       2008). In addition, a court must subordinate the interests of the parents to those

       of the child when evaluating the circumstances surrounding the termination. In

       re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). The purpose of terminating

       parental rights is not to punish the parents, but to protect their children. Id.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 19 of 23
[32]   Before an involuntary termination of parental rights may occur in Indiana, DCS

       is required to allege and prove by clear and convincing evidence, among other

       things, that one of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services[.]


       Ind. Code § 31-35-2-4(b)(2)(B); Ind. Code § 31-37-14-2. DCS must also prove

       by clear and convincing evidence that termination is in the best interests of the

       child and that there is a satisfactory plan for the care and treatment of the child.

       I.C. § 31-35-2-4(b)(2)(C), (D); I.C. § 31-37-14-2. Father challenges the court’s

       conclusions as to I.C. § 31-35-2-4(b)(2)(B)(i) and (ii) and the court’s conclusion

       that termination was in the best interests of Child. We begin with the former.


                                          Conditions Not Remedied

[33]   I.C. § 31-35-2-4(b)(2)(B) is written in the disjunctive and, thus, requires the trial

       court to find only one of the three requirements of the subsection by clear and

       convincing evidence. See In re L.S., 717 N.E.2d at 209. Here, we will focus our

       review on the trial court’s determination that there is a reasonable probability



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 20 of 23
       that the conditions that resulted in the child’s removal and/or continued

       placement outside Father’s home will not be remedied.


               In making such a determination, the court must judge a parent’s
               fitness to care for his or her child at the time of the termination
               hearing, taking into consideration evidence of changed
               conditions. Due to the permanent effect of termination, the trial
               court also must evaluate the parent’s habitual patterns of conduct
               to determine the probability of future neglect or deprivation of
               the child. The statute does not simply focus on the initial basis
               for a child’s removal for purposes of determining whether a
               parent’s rights should be terminated, “but also those bases
               resulting in the continued placement outside the home.” In re
               A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied. A
               court may properly consider evidence of a parent’s prior criminal
               history, drug and alcohol abuse, history of neglect, failure to
               provide support, and lack of adequate housing and employment.
               Moreover, a trial court “can reasonably consider the services
               offered by the [DCS] to the parent and the parent’s response to
               those services.” [McBride, 798 N.E.2d at 199]. In addition,
               “[w]here there are only temporary improvements and the pattern
               of conduct shows no overall progress, the court might reasonably
               find that under the circumstances, the problematic situation will
               not improve.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App.
               2005).


       In re N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013) (some citations omitted).


[34]   In challenging the sufficiency of the evidence regarding whether he is likely to

       remedy the conditions leading to removal, Father disputes only the court’s

       finding that he did not have a bond with Child. As set out above, however,

       Father visited with Child only four times and the supervisor testified that Father

       and Child did not appear to have a bond and that “there was no affection”

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 21 of 23
       between them. Transcript Vol. II at 81. Father did not come prepared to the

       visits and was not focused on engaging with Child. Father has been

       incarcerated for most of the Child’s young life and there is no definitive timeline

       for his release. The court’s findings regarding Father’s explosive disorder,

       criminal history, and continued incarcerations further support its determination

       that there is a reasonable probability that the circumstances giving rise to

       Child’s removal, i.e., Father’s inability to care for Child, will not be remedied

       “within a reasonable amount of time, if ever.” Joint Appendix of Appellants Vol. 2

       at 50.


                                                  Best Interests

[35]   Father also challenges the court’s conclusion that termination of his parental

       rights is in the best interests of Child. In making this best-interests

       determination, the trial court is required to look beyond the factors identified by

       DCS and consider the totality of the evidence. In re J.C., 994 N.E.2d 278, 290

       (Ind. Ct. App. 2013). The court must subordinate the interest of the parent to

       those of the child and need not wait until a child is irreversibly harmed before

       terminating the parent-child relationship. McBride, 798 N.E.2d at 199. Our

       Supreme Court has explained that “[p]ermanency is a central consideration in

       determining the best interests of a child.” In re G.Y., 904 N.E.2d 1257, 1265

       (Ind. 2009). “Moreover, we have previously held that the recommendations of

       the case manager and court-appointed advocate to terminate parental rights, in

       addition to evidence that the conditions resulting in removal will not be

       remedied, is sufficient to show by clear and convincing evidence that

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 22 of 23
       termination is in the child’s best interests.” In re. J.S., 906 N.E.2d 226, 236

       (Ind. Ct. App. 2009).


[36]   Child was removed when he was just five months old because Father was

       incarcerated when Mother suffered a “mental health crisis” and could not care

       for Child. Transcript Vol. II at 43. It has been just over two years since Child’s

       removal and Father has been incarcerated for all but approximately six weeks of

       that time. As found by the court, Father’s continued incarceration and lack of

       accountability for his actions “represent significant, ongoing barriers to [his]

       ability to adequately and appropriately parent the Child.” Joint Appendix of

       Appellants Vol. 2 at 50. Child is thriving and happy in his foster placement and

       DCS’s plan is for Child to be adopted by his foster family. The FCM testified

       that termination was in Child’s best interests because it afforded Child

       permanency. The trial court agreed. The record supports the trial court’s

       determination in this regard. Father has not shown that the trial court erred in

       determining that termination was in Child’s best interests.


[37]   Judgment affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-875 | October 28, 2020   Page 23 of 23